Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/09/2022 and 5/11/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 13 and 20 recite the limitation "a Class 1, Division 2 or a Class 2, Division 1 enclosure". It is unclear as to what the applicant intends to claim in the recited limitation. The examiner notes that according to paragraph [0020] of applicant's specification, it appears the limitation refers to an industry standard. The limitation renders the claim indefinite considering standards may be different in different countries and are not uniform. Additionally, industry standards may change over time. As such the recited limitations render the claim scope indefinite. The examiner is interpreting the limitation as "wherein the fixture is an enclosure" in view of the prior art reference Xiong (CN 207922021).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10, 13-16, and 19-20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiong (CN 207922021) (refer to IDS filed 5/11/2021) (see English machine translation).
Re claim 1: Xiong discloses a light fixture comprising: a light housing (10, 60, fig. 3) defining an interior space (space of 10, 60); a light source (10, fig. 3) at least partially disposed in the interior space of the light housing (space of 10, 60; a driver housing (20, fig. 1) attached to the light housing (10, 60) and defining an interior space (space of 20) (see fig. 3); a driver (30, fig. 3) disposed in the interior space of the driver housing (space of 20) for providing electricity to the light source (see para 30), the driver (30) being configured for connection to a main power source (external power source, see para 30) for energizing the light fixture (see para 30); and a battery (42, fig. 3) disposed in the interior space of the driver housing (space of 20) and configured to provide backup power (emergency power, see para 30) to the light fixture in the event of a loss of power from the main power source (see para 30 and 31).  

Re claim 2: Xiong discloses a battery driver (41, fig. 4) in the driver housing (20, fig. 1).  
Re claim 3: Xiong discloses a separator plate (plate under 41, fig. 4) (see annotated fig. 4) disposed in the interior space of the driver housing (space of 20, fig. 4), the separator plate (plate under 41) separating the interior space (space of 20) in the driver housing (20) into an upper section (see annotated fig. 4) and a lower section  (see annotated fig. 4).  


    PNG
    media_image1.png
    664
    572
    media_image1.png
    Greyscale

Re claim 4: Xiong discloses the driver (30, fig. 3) is disposed in the lower section (see annotated fig. 4) and the battery (42, fig. 3) is disposed in the upper section (see annotated fig. 4).

Re claim 10: Xiong discloses a heat sink (60, fig. 3) in thermal communication with the light source (10, fig. 3).  

Re claim 13: As best understood, Xiong discloses the fixture (100, fig. 1) is an enclosure (see fig. 1).

Re claim 14: Xiong discloses an enclosure assembly comprising: a driver housing (20, fig. 1) defining an interior space (space of 20, fig. 3); a driver (30, fig. 3) disposed in the interior space of the driver housing (space of 20) for providing electricity (see para 30) to an electrical component (10, fig. 3); a battery (42, fig. 3) disposed in the interior space of the driver housing (space of 20) and configured to provide power to the electrical component (10); and a separator plate (plate below 41, fig. 4) (see annotated fig. 4) disposed in the interior space of the driver housing (space of 20), the separator plate (plate below 41) separating the interior space in the driver housing (20) into an upper section and a lower section (see annotated fig. 4).  

Re claim 15: Xiong discloses the driver (30, fig. 3) is disposed in the lower section (see annotated fig. 4) and the battery (42, fig. 4) is disposed in the upper section (see annotated fig. 4).  

Re claim 16: Xiong discloses the separator plate (plate under 41, fig. 3) provides a thermal barrier between the upper and lower sections (plate capable of separate heat flow by blocking space between upper and lower sections, see fig. 4).  

Re claim 19: Xiong discloses the assembly (100, fig. 1) is a light fixture (100 contains light assembly 10, fig. 1).  

Re claim 20: As best understood, Xiong discloses the assembly (100, fig. 1) is an enclosure (see fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (CN 207922021) in view of Jenson et al. (US 2018/0320882) (hereinafter Jenson). 
Re claims 5 and 18: Xiong teaches the battery (42, fig. 4) and the separator plate (plate under 41, fig. 4).
However, Xiong fails to teach a clamp securing the battery to the separator plate with respect to claims 5 and 18.
	Jenson teaches a clamp (66, fig. 6) with respect to claims 5 and 18.
Therefore, in view of Jenson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a clamp to secure the battery of Xiong to the separator plate, in order to further secure a position of the battery and prevent dislodgement.

Re claim 6: Xiong teaches a battery driver (41, fig. 4) in the upper section (see annotated fig. 4).
However, Xiong fails to teach the clamp securing the battery driver to the separator plate.  
Jenson teaches the clamp (66, fig. 6) securing a driver (64, fig. 11).
Therefore, in view of Jenson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a clamp to secure the battery driver of Xiong to the separator plate, in order to further secure a position of the battery driver and prevent dislodgement.

Re claim 8: Xiong teaches the battery driver (41, fig. 4) is configured for controlling operation (see para 30 and 31) of one or more electrical components (light source 10, fig. 4) of the light fixture (100, fig. 1).  

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong (CN 207922021) in view of Jenson et al. (US 2018/0320882) as applied to claim 6 above, and further in view of Du (CN 107289406) (refer to IDS filed 5/11/2022).
Re claim 7: Xiong in view of Jenson fails to teach a cushion disposed between the clamp and at least one of the battery and battery driver.  
Du teaches a cushion (200, fig. 11) disposed between a clamp (100, fig. 11) and at least one of a battery (600, fig. 11) and battery driver.
Therefore, in view of Du, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a cushion and clamp where the cushion is disposed between the clamp and the battery, in order to further secure a position of the battery and prevent dislodgement.

Claims 9, 11-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (CN 207922021) in view of Kim et al. (US 2012/0155077) (hereinafter Kim).
Re claims 9 and 17: Xiong fails to teach the separator plate has a cutout for permitting wires to extend past the separator plate with respect to claims 9 and 17.
Kim teaches a separator plate (plate 73, figs. 2 and 4) has a cutout (731, fig. 2) for permitting wires (wire passes, see para [0035]) past the separator plate (73) with respect to claims 9 and 17.
Therefore, in view of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a cutout in the separator plate of Xiong for permitting wires to extend past the separator plate, in order to route the wires in a location which minimizes thermal contact thereby prevent damage to the wiring.

Re claim 11: Xiong teaches the heat sink (60, fig. 3) comprises a plurality of fins (fins of 60, fig. 2).
However, Xiong fails to teach the plurality of fins formed on the driver housing.  
Kim teaches a heat sink (70, fig. 4) comprises a plurality of fins (fins of 72, fig. 4) (see para [0035]) formed on the driver housing (housing of 70, fig. 4).
Therefore, in view of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a plurality of fins on the driver housing of Xiong, in order to increase heat conduction of the driver housing thereby providing additional heat dissipation.

Re claim 12: Xiong fails to teach the fins extends only partly along a height of the driver housing.  
Kim teaches the fins (fins of 72, fig. 4) extends only partly (fins do not extend at upper and lower parts 73 and 74, fig. 4) along a height of the driver housing (height of 70, fig. 4).
Therefore, in view of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a plurality of fins on the driver housing of Xiong where the fins extends only partly along a height of the driver housing, in order to increase heat conduction of the driver housing thereby providing additional heat dissipation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shaw (US 2018/0128436), Grider et al. (US 2021/0310641), Devappa et al. (US 2019/0203924), Boulanger et al. (US 2019/0101257), Fieberg et al. (US 2017/0343185), and Frank (US 2012/0212945) disclose a similar lighting fixture with a driver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875